Citation Nr: 0023856	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for radiculopathy 
of the right upper extremity, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right hand, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the left hand, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1955 and from April 1955 to July 1972.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 


FINDING OF FACT

Bilateral hearing loss results in pure tone thresholds no 
greater than 49 decibels in the right ear and 45 decibels in 
the left ear, with speech recognition no worse than 86 
percent correct in the right ear or 82 percent in the left 
ear.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 
6100 (1999), 4.87, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of this appeal, substantive changes were 
made to the schedular criteria governing the rating of 
hearing impairment and diseases of the ear.  See 64 Fed. Reg. 
25209 (1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The new criteria are productive of no changes which 
would impact on the veteran's claim and he therefore would 
not be prejudiced by the Board proceeding to the merits of 
the claim at this time. 

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  On the authorized audiological evaluation in 
July 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
50
55
LEFT
15
15
50
55
60

Average pure tone thresholds were 39 decibels on the right 
side and 45 decibels on the left side.  Speech audiometry 
revealed speech recognition ability of 86 percent in the 
right ear and of 82 in the left ear.  These findings 
constitute Level II hearing for each ear under the Schedule 
and the hearing loss present may be assigned no more than a 
noncompensable evaluation under the Schedule.  38 C.F.R. 
§§ 4.85, Tables VI, VII (1999), 4.87, Tables VI, VII (1998).  
Treatment records associated with the claims file in the 
course of this appeal, moreover, do not evidence that the 
veteran, who wears hearing aids, suffers from a disability 
more significant or otherwise inconsistent with that 
identified during the VA examination.  

Provisions exist in the new criteria for rating exceptional 
patterns of hearing where pure tone thresholds at each of the 
four specified frequencies is 55 decibels or more or where 
the pure tone thresholds is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  
However, the aforementioned examination did not reveal those 
patterns in this case, and therefore, the provisions in 
question are inapplicable to the veteran's claim.  


ORDER

The claim for a compensable evaluation for bilateral hearing 
loss is denied.


REMAND

Subsequent to the certification of this case to the Board for 
appeal, the veteran submitted additional medical evidence to 
be considered in connection with his claim.  This evidence, 
which has not previously been considered by the RO, documents 
findings pertaining to the neck, back, and the right and left 
extremities and reflects that the veteran underwent a right 
rotator cuff repair in November 1999.  This evidence also 
includes a March 2000 letter from a private physician wherein 
the physician indicated that he treated the veteran for a 
number of orthopedic complaints and that the veteran's 
condition "has continued to deteriorate to a point that he 
can not work or march in the color [g]uard at the American 
Legion without pain."  The physician in that letter added 
that in his opinion the veteran was "was unable to work or 
do any physical activity."

This evidence was received within 90 days of the 
certification of this appeal to the Board.  It is pertinent 
to the veteran's claims for increased ratings for his 
orthopedic disabilities, and the veteran has not waived 
consideration of this evidence by the RO.  Therefore, this 
evidence must be considered by the RO prior to any action by 
the Board on the veteran's claim.  See 38 C.F.R. § 20.1304 
(1999).

Although the veteran underwent a VA examination in July 1998 
to assess the severity of his orthopedic disabilities, the 
veteran's recent history of a right rotator cuff repair 
suggests that a more recent examination is necessary if only 
to better assess the nature of the veteran's current 
residuals.  The physician's recent characterization of the 
veteran's overall level of disability and his reference to a 
deterioration in the veteran's condition also suggests that a 
complete orthopedic examination would be relevant to 
ascertaining the level of current impairment attributable to 
the veteran's orthopedic disabilities.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.  These regulations are to be 
considered in review of the case.

Therefore this case is REMANDED for the following 
development:  

1.  The RO should afford the veteran an 
orthopedic examination for the purpose of 
identifying the current nature and 
severity of the veteran's service-
connected traumatic arthritis of the 
cervical spine, traumatic arthritis of 
the lumbar spine, radiculopathy of the 
right upper extremity, traumatic 
arthritis of the right hand, and 
traumatic arthritis of the left hand.  In 
accordance with DeLuca, the examination 
report should address the extent to which 
any pain (including painful motion or 
pain with use), flare-ups of pain, 
weakened movement, excess fatigability, 
or incoordination results in functional 
loss and the extent to which any such 
functional loss is attributable to the 
disabilities being evaluated.  Any 
resulting functional loss attributable to 
traumatic arthritis of the cervical 
spine, traumatic arthritis of the lumbar 
spine, radiculopathy of the right upper 
extremity, traumatic arthritis of the 
right hand, and traumatic arthritis of 
the left hand should be expressed in 
terms of degrees of additional limitation 
of motion or ankylosis of the affected 
joint.  The claims file must be made 
available for review.  

2.  Following the above, the RO must 
review the examination report, and assure 
that all requested information has been 
provided.  If not, the examination must 
be returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1998).  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should also 
consider the holding of DeLuca and the 
provisions of 38 C.F.R. § § 4.40 and 
4.45.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and be afforded the 
appropriate time period to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 



